          Case 1:20-cv-00298-CKK Document 38 Filed 09/15/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 SALEM MAULUD ABOUGAED, et al.                   )
                                                 )
 vs                                              )
                                                 )    Case No. 1:20-cv-00298-CKK
 KHALIFA ABULGASIM HIFTER, et al.                )
                                                 )

                                NOTICE OF APPEARANCE

          PLEASE TAKE NOTICE THAT Faisal Gill of the law firm Gill Law Firm, has this

day entered an Appearance as Counsel for all Plaintiffs, in the above-entitled

matter.


Dated: September 15, 2021                            Respectfully submitted,

                                                     __/s/ Faisal Gill___________________
                                                     Faisal Gill
                                                     GILL LAW FIRM
                                                     1717 Pennsylvania Ave NW, Suite 1025
                                                     Washington DC 20006
                                                     (310)418-6675
                                                     (310)388-0564 (fax)
                                                     fgill@glawoffice.com

                                                     Counsel for Plaintiffs




                                             1
       Case 1:20-cv-00298-CKK Document 38 Filed 09/15/21 Page 2 of 2



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 15, 2021, a copy of the foregoing Notice of

Attorney Appearance was filed electronically and served by mail on anyone unable to accept

electronic filing. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system or by mail to anyone unable to accept electronic filing as indicated on

the Notice of Electronic Filing. Parties may access this filing through the Court's CM/ECF

System.


                                                      _/s/ Faisal Gill_________________
                                                      Faisal Gill




                                              2
